98 F.3d 1335
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.NCNB FINANCIAL SERVICES, INCORPORATED, now known asNationsbank, Plaintiff-Appellee,v.Joseph B. SHUMATE, Jr., Defendant-Appellant.
No. 96-1935.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 20, 1996.Decided Oct. 3, 1996.

Joseph B. Shumate, Jr., Appellant Pro Se.  Mark Edward Frye, PENN, STUART, ESKRIDGE & JONES, Bristol, Virginia, for Appellee.
Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders (1) denying his Fed.R.Civ.P. 60(b) motion to reconsider a July 1990 order and imposing a pre-filing injunction;  and (2) denying his motion for reconsideration.  Our review of the record and the district court's opinions discloses no reversible error.  Accordingly, we affirm on the reasoning of the district court.  NCNB National Bank v. Shumate, No. CA-83-279-R (W.D.Va. May 17, 1996 and June 3, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED